                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

DAVON RAPHEL CHUNN,

                        Petitioner,                  Case No. 1:18-cv-1071
v.                                                   Honorable Paul L. Maloney
LES PARISH,

                        Respondent.
____________________________/

                                           JUDGMENT

                 In accordance with the Opinion entered this day:

                 IT IS ORDERED that the petition for writ of habeas corpus is DENIED WITH

PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a meritorious

federal claim.



Dated:    December 19, 2018                          /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
